DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 17/118,125 filed on July 15, 2022.  Claims 1 to 11, and 13 to 20 are currently pending with the application.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 11, and 18 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1 and 18 recite processing audio data, and claim 1 additionally recites computing a surface footprint.  
The limitation of processing audio data, which specifically recites “processing audio data, metadata associated with the audio data, or a combination thereof to determine location data” (claim 1), and “processing at least a portion of audio data, metadata associated with the audio data, or a combination thereof to determine one or more of location data, a conversation topic, or a conversation attribute” (claim 18), is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by one or more processors”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by one or more processors” language, “processing”, in the context of this claim encompasses the user listening to audio conversations, and mentally analyzing the conversations, or parsing the conversations with the aid of pen and paper, to identify locations discussed in the conversations.  The limitation of computing a surface footprint, which specifically recites “computing a surface footprint based on the location data, wherein the surface footprint indicates one or more of a geographic area or a plurality of locations associated with the audio data, the metadata, or a combination thereof” (claim 1), is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by one or more processors”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by one or more processors” language, “computing”, in the context of this claim encompasses the user mentally or manually with the aid of pen and paper, writing down the location information identified in the previous step.  If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – “storing an association between the surface footprint and the audio data, the metadata, or a combination thereof”, “presenting a mapping user interface indicating a representation of the geographic area or the plurality of locations of the surface footprint”, “wherein the audio data includes one or more audio captures of one or more conversations”, and “with the one or more conversations being depicted as a representation occurring within the geographic area or the plurality of locations in a mapping application on the mapping user interface”, a geographic database, and “enabling or restricting a providing of the audio data, the metadata, or a combination thereof based on the one or more of the location data, the conversation topic, or the conversation attribute as an output for creating a map data layer”, “the map data layer is generated by associating the audio data, the metadata, or a combination thereof with a surface footprint”, “the surface footprint represents a geographic area, a plurality of locations, or a combination thereof associated with the stored audio data, the stored metadata, or a combination thereof”, “wherein a mapping user interface presents a representation of the geographic area or the plurality of locations of the surface footprint”, a non-transitory computer-readable storage medium, and one or more processors.  The limitation “storing an association between the computed surface footprint and the audio data, the metadata, or a combination thereof”, amount to amount to data-storing steps, and represents insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, therefore, does not add a meaningful limitation (See MPEP 2106.05(g)).  
Continuing with the analysis, the limitations “providing data for presenting a mapping user interface indicating a representation of the geographic area or the plurality of locations of the surface footprint”, and “wherein a mapping user interface presents a representation of the geographic area or the plurality of locations of the surface footprint” represent insignificant extra-solution activity because it is a mere generic transmission and presentation of collected and analyzed data (See MPEP 2106.05(g)).  The limitations “enabling or restricting a providing of the audio data, the metadata, or a combination thereof based on the one or more of the location data, the conversation topic, or the conversation attribute as an output for creating a map data layer”, “with the one or more conversations being depicted as a representation occurring within the geographic area or the plurality of locations in a mapping application on the mapping user interface”, and “the map data layer is generated by associating the audio data, the metadata, or a combination thereof with a surface footprint”, are recited at a high-level of generality, with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and therefore, are equivalent to merely saying “applying it”.  The limitation “the surface footprint represents a geographic area, a plurality of locations, or a combination thereof associated with the stored audio data, the stored metadata, or a combination thereof”, which is tying the abstract idea to a field of use by further specifying the target data, is simply an attempt to limit the application of the abstract idea to a particular technological environment; merely indicating a field of use or technological environment in which to apply the judicial exception does not meaningfully limits the claim, (See MPEP 2106.05(h)).  The geographic database, non-transitory computer-readable storage medium, and one or more processors in these steps are recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component, because it does no more than invoking computers or other machinery merely as a tool to perform an existing process. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data storing, transmitting, and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  The claim is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the processing of the audio data comprises performing speech recognition to determine the location data”, which is recited at a high-level of generality, and is equivalent to merely saying “applying it”, since it recites no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and therefore, does not amount to significantly more than the abstract idea.
Claim 3 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “processing the audio data to determine one or more semantic topics represented in the audio data; and mapping the one or more semantic topics based on the surface footprint”, which is further elaborating on the abstract idea, since determining the semantic topics and mapping the topics can be performed mentally.  Therefore, does not amount to significantly more than the abstract idea.
Claim 4 is dependent on claim 3 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the surface footprint is used to provide a navigation function to favor or avoid said one or more of the geographic area or the plurality of locations associated with the one or more semantic topics”, which is recited at a high-level of generality, and is equivalent to merely saying “applying it”, since it recites no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and therefore, does not amount to significantly more than the abstract idea.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “wherein the metadata is presented in the mapping interface and includes an identification of one or more conversations participants”, which is tying the abstract idea to a field of use by further specifying the target data, and is simply an attempt to limit the application of the abstract idea to audio and conversation data, and where the presentation element amounts to data presentation steps, which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)), and is recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II)(v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)). The claim does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “receiving a spatial query for a requested audio data, the spatial query indicating one or more locations; in response to the spatial query, retrieving the requested audio data based on the one or more locations; and providing the associated audio data that was retrieved as the requested audio data”, which amount to data gathering and data transmission and presentation steps, and which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). These additional elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)). Same rationale applies to claims 7 and 9, since they recite similar receiving, retrieving, and providing limitations.
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining one or more of a mode of transport or a movement pattern associated with the audio data, the metadata, or a combination thereof, and categorizing the surface footprint, the audio data, the metadata, or a combination thereof based on said one or more of the mode of transport or the movement pattern”, which is further elaborating on the abstract idea, since the determining and the categorizing can be performed mentally.  Therefore, does not amount to significantly more than the abstract idea.
Claim 10 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 10 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the surface footprint is used to enable or disable an audio recording function of a device based on one or more of a device location or a conversation topic”, which is recited at a high-level of generality, and is equivalent to merely saying “applying it”, since it recites no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and therefore, does not amount to significantly more than the abstract idea.
Claim 11 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 11 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the association between the audio data and the surface footprint is stored in a map layer of the geographic database”, which amounts to data storing steps, and which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). This additional element is recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). 
Claim 19 is dependent on claim 18 and includes all the limitations of claim 18.  Therefore, claim 19 recites the same abstract idea of claim 18.  The claim recites the additional limitation of “the enabling of the providing of the audio data, the metadata, or a combination is initiated based on determining that the location data indicates a non-privacy sensitive location”, where the determining limitation further elaborates on the abstract idea, and the enabling of the providing of the data limitation is recited at a high-level of generality, and is equivalent to merely saying “applying it”, since it recites no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and therefore, does not amount to significantly more than the abstract idea.  Same rationale applies to claim 20, since it recites similar limitations.
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Claims 1 to 11, and 18 to 20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3, and 5 to 7, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cunico et al. (U.S. Publication No. 2020/0099767) hereinafter Cunico, and further in view of Curtis et al. (U.S. Publication No 2012/0075338) hereinafter Curtis.
	As to claim 1:
	Cunico discloses:
A method comprising: 
processing audio data, metadata associated with the audio data, or a combination thereof to determine location data [Paragraph 0015 teaches analyzing received audio content, to determine conversation context such as topics of conversation, locations mentioned, etc., therefore, determining location data; Paragraph 0027 teaches determining conversation context from an audio segment, including locations, classifications, names, etc.]; 
computing a surface footprint based on the location data, wherein the surface footprint indicates one or more of a geographic area or a plurality of locations associated with the audio data, the metadata, or a combination thereof [Paragraph 0016 teaches geo-semantic analyzer processes the geographical location information to determine information on the geographical location, such as location name, description, etc., and storing the gathered location information instances in a location information stream 300, therefore, the location information instances represent the surface footprint; Paragraph 0028 teaches location information instances includes a geographical location, location attributes such as name of location, venues, events, etc.]; 
storing, in a database, an association between the surface footprint and the audio data, the metadata, or a combination thereof [Paragraph 0029 teaches contact record in the contact database for a contact, including a contact record identifier, one or more conversation context instances including conversations in which the contact was involved, one or more location information instances, and one or more content instances providing content from sources like email, and text messages found to be relevant to conversation context, where the location information instances represent the determined surface footprint, and the contact record structure, which associates the location information instances and the conversation context instances including the conversation information, is stored in the database]; and 
providing data for presenting a user interface indicating a representation the surface footprint [Paragraph 0040 teaches rendering on the display, a graphical user interface to enable the user to select one of the multiple candidate contact persons with related conversation and location information; Paragraph 0043 teaches returning information on each contact person associated with a record satisfying the search terms, i.e., involved in a conversation or location during the search time period, therefore, including information indicating a representation of the location, the audio data, or the metadata; Paragraph 0045 teaches returning information for the contact person having the personal identifier related to the personal identifier search term and any determined conversation context instance and location information, therefore, presenting information including location information which represents the surface footprint],
wherein the audio data includes one or more audio captures of one or more conversations [Paragraph 0004 teaches receiving audio stream, and analyzing the audio stream to determine conversation context; Paragraph 0012 teaches detecting audio stream and associating conversation context and location information for the detected audio stream].
Cunico does not appear to expressly disclose a geographic database, presenting a mapping user interface indicating a representation of the geographic area or the plurality of locations of the surface footprint, with the one or more conversations being depicted as a representation occurring within the geographic area or the plurality of locations in a mapping application on the mapping user interface.
Curtis discloses:
a geographic database [Paragraph 0057 teaches various different databases may store the user profiles, the map data, and/or the conversation data; Paragraph 0061 teaches database may store map data records of the map data wherein each map data record corresponds to a particular geographic area, and may include symbolic information, topographical information for objects within the geographic area, and/or the satellite image of the geographic area, therefore, a geographic database],
presenting a mapping user interface indicating a representation of the geographic area or the plurality of locations of the surface footprint [Paragraph 0086 teaches presenting one or more visual indicators that represent the topic of the conversation and the location of the conversation in association with the visual representation of the geographic area of interest], 
with the one or more conversations being depicted as a representation occurring within the geographic area or the plurality of locations in a mapping application on the mapping user interface [Paragraph 0087 teaches presenting the geographic area and conversation data, that indicates the topic for the conversation currently occurring within the GOI and the location of the conversation within the GOI; Paragraph 0088 teaches present the visual representation of the GOI to the user, where the visual representation is a map, and presenting at least one visual indicator in association with the visual representation, where the visual indicators represent the topic of the conversation and the location of the conversation from the conversation data, where various sets of the one or more visual indicators may be presented in association with the visual representation for the conversation data related to multiple conversations currently occurring within the GOI].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cunico, by incorporating a geographic database, presenting a mapping user interface indicating a representation of the geographic area or the plurality of locations of the surface footprint, with the one or more conversations being depicted as a representation occurring within the geographic area or the plurality of locations in a mapping application on the mapping user interface, as taught by Curtis [Paragraph 0057, 0087, 0088], because both applications are directed to management of content, including audio and speech content, and associated geo-location information; including a geographic database, and presenting a map of the geographic area with representations of conversations currently occurring within the geographic area, enables users to become aware of a location for a conversation currently occurring within the GOI along with a topic for the conversation, and to determine their level of interest in the conversation, enhancing thereby the user experience (See Curtis Para [0005]).

As to claim 2:
	Cunico discloses:
the processing of the audio data comprises performing speech recognition to determine the location data [Paragraph 0031 teaches converting the audio stream into text, and performing context analysis to determine conversation context, including topics, names, locations, etc.].

As to claim 3:
	Cunico discloses:
processing the audio data to determine one or more semantic topics represented in the audio data [Paragraph 0015 teaches analyzing the audio content, including a speech to text converter, and a context analyzer to determine conversation context such as topics of conversation; Paragraph 0027 teaches analyzing audio content to determine topics of conversation, and inserting the conversation context information into a conversation context instance]; and 
mapping the one or more semantic topics based on the surface footprint [Paragraph 0029 teaches contact record structure, including a contact record identifier, one or more conversation context instances involving conversations in which the contact was involved, one or more location information instances, where the location information instances represent the determined surface footprint, therefore, mapping or associating the identified topics of conversation with the determined surface footprint].

As to claim 5:
	Cunico as modified by Curtis discloses:
the metadata is presented in the mapping interface and includes an identification of one or more conversations participants [Curtis - Paragraph 0088 teaches presenting the visual representation of the geographic area of interest, where visual representation is a map, and presenting at least one visual indicator in association with the visual representation, where the visual indicator may represent other information, such as for example, the number of participants involved in a conversation; Paragraph 0087 teaches presenting the GOI, and conversation data that may include user identifiers for users participating in the conversation].

As to claim 6:
	Cunico discloses:
receiving a spatial query for a requested audio data, the spatial query indicating one or more locations [Paragraph 0044 teaches user can initiate a search to retrieve conversation information, including people involved in such conversations, where the criteria can include a location of an event during a time period, therefore, a requested audio data]; 
in response to the spatial query, retrieving the requested audio data based on the one or more locations [Paragraph 0043 teaches processing an index or the contact record 400 to determine any records having conversation context instances or location information instances related to the location search terms, and returning the information satisfying the search criteria, where the location information instances represent the surface footprint]; and 
providing the associated audio data that was retrieved as the requested audio data [Paragraph 0043 teaches returning information on each contact person associated with a record satisfying the search terms, i.e., involved in a conversation or location during the search time period].

As to claim 7:
	Cunico discloses:
receiving a query, the query specifying a topic, an attribute, or a combination thereof associated with the surface footprint [Paragraph 0043 teaches receiving a search request including a topic of conversation, and a time period search term]; 
in response to the query, retrieving the requested surface footprint with associated audio data based on the topic, the attribute, or a combination thereof [Paragraph 0043 teaches processing an index to determine records having conversation context instances and/or location information matching the search criteria]; and 
providing the retrieved surface footprint as the requested surface footprint [Paragraph 0043 teaches returning information satisfying the search terms, related to the conversation at the requested location].
	Cunico does not appear to expressly disclose a query for a requested surface footprint.
	Curtis further discloses:
	a query for a requested surface footprint [Paragraph 0105 teaches receiving a map data request, and formulating a search query for map data and conversation data that corresponds to the geographic area].

As to claim 13:
Cunico discloses:
An apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: 
receive a spatial query indicating one or more of a requested conversation, a requested surface footprint, or a requested conversation attribute [Paragraph 0044 teaches user can initiate a search to retrieve conversation information, including people involved in such conversations, where the criteria can include a location of an event during a time period, therefore, a requested conversation attribute]; 
in response to the spatial query, retrieve data associated with the one or more of the requested conversation, the requested surface footprint, or the requested conversation attribute [Paragraph 0043 teaches processing an index or the contact record 400 to determine any records having conversation context instances or location information instances related to the location search terms, and returning the information satisfying the search criteria, where the retrieved information is the requested conversation attribute]; and 
the data storing conversation data that associates (i) one or more recorded conversations, metadata associated with the one or more recorded conversations, or a combination thereof to (ii) one or more surface footprints representing one or more of a geographic area or a plurality of locations [Paragraph 0029 teaches contact record in the contact database for a contact, including a contact record identifier, one or more conversation context instances including conversations in which the contact was involved, one or more location information instances, and one or more content instances providing content from sources like email, and text messages found to be relevant to conversation context, where the location information instances represent the determined surface footprint and the conversation context instances represent the conversation metadata, and the contact record structure, which associates the location information instances and the conversation context instances including the conversation information, is stored in the database]; and 
providing data for presenting a user interface indicating a representation the surface footprint [Paragraph 0040 teaches rendering on the display, a graphical user interface to enable the user to select one of the multiple candidate contact persons with related conversation and location information; Paragraph 0043 teaches returning information on each contact person associated with a record satisfying the search terms, i.e., involved in a conversation or location during the search time period, therefore, including information indicating a representation of the location, the audio data, or the metadata; Paragraph 0045 teaches returning information for the contact person having the personal identifier related to the personal identifier search term and any determined conversation context instance and location information, therefore, presenting information including location information which represents the surface footprint].
Cunico does not appear to expressly disclose a map data layer, the map data layer storing conversation data, presenting a mapping user interface indicating a representation of the geographic area or the plurality of locations of the surface footprint, wherein the recorded conversations are depicted as a representation occurring within the geographic area or the plurality of locations in a mapping application on the mapping user interface.
Curtis discloses:
a map data layer, the map data layer storing conversation data [Paragraph 0057 teaches various different databases may store the user profiles, the map data, and/or the conversation data; Paragraph 0061 teaches database may store map data records of the map data wherein each map data record corresponds to a particular geographic area, and may include symbolic information, topographical information for objects within the geographic area, and/or the satellite image of the geographic area, therefore, a geographic database],
presenting a mapping user interface indicating a representation of the geographic area or the plurality of locations of the surface footprint [Paragraph 0086 teaches presenting one or more visual indicators that represent the topic of the conversation and the location of the conversation in association with the visual representation of the geographic area of interest], 
wherein the recorded conversations are depicted as a representation occurring within the geographic area or the plurality of locations in a mapping application on the mapping user interface [Paragraph 0087 teaches presenting the geographic area and conversation data, that indicates the topic for the conversation currently occurring within the GOI and the location of the conversation within the GOI; Paragraph 0088 teaches present the visual representation of the GOI to the user, where the visual representation is a map, and presenting at least one visual indicator in association with the visual representation, where the visual indicators represent the topic of the conversation and the location of the conversation from the conversation data, where various sets of the one or more visual indicators may be presented in association with the visual representation for the conversation data related to multiple conversations currently occurring within the GOI].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cunico, by incorporating a geographic database, presenting a mapping user interface indicating a representation of the geographic area or the plurality of locations of the surface footprint, with the one or more conversations being depicted as a representation occurring within the geographic area or the plurality of locations in a mapping application on the mapping user interface, as taught by Curtis [Paragraph 0057, 0087, 0088], because both applications are directed to management of content, including audio and speech content, and associated geo-location information; including a geographic database, and presenting a map of the geographic area with representations of conversations currently occurring within the geographic area, enables users to become aware of a location for a conversation currently occurring within the GOI along with a topic for the conversation, and to determine their level of interest in the conversation, enhancing thereby the user experience (See Curtis Para [0005]).

	As to claim 16:
	Cunico discloses:
the requested conversation attribute includes one or more of a conversation participant or a conversation time [Paragraph 0045 teaches search request includes a personal identifier search term and a time period search term, to determine conversation context information for the searched contact at the searched time].

As to claim 17:
	Cunico as modified by 	Curtis discloses:
the conversation data is crowd-sourced from a plurality of recording devices capturing one or more conversations [Curtis - Paragraph 0076 teaches audio data may be sent and received by all of the user devices 18-4 through 18-6 on the ad-hoc network].

Claims 4, 8, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cunico et al. (U.S. Publication No. 2020/0099767) hereinafter Cunico, in view of Curtis et al. (U.S. Publication No 2012/0075338) hereinafter Curtis, and further in view of BOYNS et al. (U.S. Publication No. 2017/0103089) hereinafter Boyns.
As to claim 4:
Cunico discloses all the limitations as set forth in the rejections of claim 3 above, but does not appear to expressly disclose using the surface footprint to provide a navigation function to favor or avoid said one or more of the geographic area or the plurality of locations associated with one or more semantic topics extracted from the audio data.
Boyns discloses:
the surface footprint is used to provide a navigation function to favor or avoid said one or more of the geographic area or the plurality of locations associated with the one or more semantic topics [Paragraph 0035 teaches regional profile can identify sets of geotag data that identify locations by type or category, therefore, the locations are associated with topics; Paragraph 0043 teaches regional profile can contain a set of points of interest which can include locations or attractions associated with a set of geotag data, where, when the user’s mobile device is located within the profiled region, or approaching the profiled region, a set of recommendation information can be generated and provided to the user].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cunico, by using the surface footprint to provide a navigation function to favor or avoid said one or more of the geographic area or the plurality of locations associated with one or more semantic topics extracted from the audio data, as taught by Boyns [Paragraph 0035, 0043], because the applications are directed to management of content, including audio and speech content, and associated geo-location information; using the surface footprint to provide recommendations to the user, enables the identification of those locations within a profiled region whose overall relevance or potential level of interest to the user are the greatest, next-greatest, and so forth in order, improving thereby the relevancy and accuracy of the recommendations provided to the users (See Boyns Para [0006], [0062]). 

As to claim 8:
Cunico discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose determining one or more of a mode of transport or a movement pattern associated with the audio data, the metadata, or a combination thereof, and categorizing the surface footprint, the audio data, the metadata, or a combination thereof based on said one or more of the mode of transport or the movement pattern.
	Boyns discloses:
determining one or more of a mode of transport or a movement pattern associated with the audio data, the metadata, or a combination thereof [Paragraph 0061 teaches distribution of locations in terms of time-of-day or other scheduling bands, such as lunch time, dinner time, commute time, or other intervals of common activity; Paragraph 0039 teaches determining frequency of visitation of locations, to further categorize the locations as hotspots]; and 
categorizing the surface footprint, the audio data, the metadata, or a combination thereof based on said one or more of the mode of transport or the movement pattern [Paragraph 0047 teaches categorizing a set of points of interest for a profiled region to produce a collective or high-level characterization of the profiled region].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cunico, by determining one or more of a mode of transport or a movement pattern associated with the audio data, the metadata, or a combination thereof, and categorizing the surface footprint, the audio data, the metadata, or a combination thereof based on said one or more of the mode of transport or the movement pattern, as taught by Boyns [Paragraph 0039, 0047, 0061], because the applications are directed to management of content, including audio and speech content, and associated geo-location information; categorizing the region profiles, enables the identification of those locations within a profiled region whose overall relevance or potential level of interest to the user are the greatest, next-greatest, and so forth in order, improving thereby the relevancy and accuracy of the recommendations provided to the users (See Boyns Para [0006], [0062]). 

As to claim 9:
	Cunico discloses:
receiving a query for a requested surface footprint or a requested audio data [Paragraph 0044 teaches user can initiate a search to retrieve conversation information, including people involved in such conversations, where the criteria can include a location of an event during a time period, therefore, a requested audio data];
in response to the query, retrieving and providing the requested surface footprint or the requested audio data from the categorized surface footprint or the categorized audio data based on a topic, attribute, or a combination thereof [Paragraph 0043 teaches processing an index or the contact record 400 to determine any records having conversation context instances or location information instances related to the location search terms, and returning the information satisfying the search criteria, where the location information instances represent the surface footprint].
Cunico does not appear to expressly disclose the query indicating one or more of a specified mode of transport or a specified movement pattern.
Boyns discloses:
the query indicating one or more of a specified mode of transport or a specified movement pattern [Paragraph 0037 teaches receiving a request for a recommendation or search query from the user; Paragraph 0060 teaches receiving a request from the user for regional profiles; Paragraph 0062 teaches retrieving locations based on user criteria, including most visited by the user in the past, therefore, behavioral pattern].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cunico, by incorporating a query indicating one or more of a specified mode of transport or a specified movement pattern, as taught by Boyns [Paragraph 0037, 0062], because the applications are directed to management of content, including audio and speech content, and associated geo-location information; categorizing the region profiles, enables the identification of those locations within a profiled region whose overall relevance or potential level of interest to the user are the greatest, next-greatest, and so forth in order, improving thereby the relevancy and accuracy of the recommendations provided to the users (See Boyns Para [0006], [0062]). 

As to claim 14:
	Cunico discloses all the limitations as set forth in the rejections of claim 13 above, but does 
not appear to expressly disclose the spatial query further specifies a surface footprint size, and wherein the retrieved data is further based on the surface footprint size.
	Boyns discloses:
the spatial query further specifies a surface footprint size, and wherein the retrieved data is further based on the surface footprint size [Paragraph 0038 teaches region or geographic region can refer to a contained are and can mean any geographic boundary or area of various sizes; Paragraph 0046 teaches the boundary or area of profiled regions can be defined based on a region parameter, which can include a region identifier and a region size; Paragraph 0057 teaches the user can request a map of “places like here” within the metropolitan area, where the locations can be restricted to destination regions within next-nearest streets, blocks, towns, or other geographic distances or areas, therefore, surface footprint size].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cunico, by further specifying a surface footprint size in the spatial query, and wherein the retrieved data is further based on the surface footprint size, as taught by Boyns [Paragraph 0038, 0046, 0057], because the applications are directed to management of content, including audio and speech content, and associated geo-location information; having the ability to specify the size of the requested area, enables the retrieval of more relevant results or recommendations to provide to the user.  

As to claim 15:
	Cunico discloses:
spatial query [Paragraph 0044 teaches user can initiate a search to retrieve conversation information, including people involved in such conversations, where the criteria can include a 
location of an event during a time period, therefore, a requested audio data];
and wherein the retrieved data is further based on the one or more of the criteria [Paragraph 0043 teaches processing an index or the contact record 400 to determine any records having conversation context instances or location information instances related to the location search terms, and returning the information satisfying the search criteria, where the location information instances represent the surface footprint].
Cunico does not appear to expressly disclose the query further specifies one or more of a movement pattern or a mode of transport; the retrieved data is further based on the movement pattern or a mode of transport.
Boyns discloses:
query further specifies one or more of a movement pattern or a mode of transport, and the retrieved data is further based on the movement pattern or a mode of transport [Paragraph 0037 teaches receiving a request for a recommendation or search query from the user; Paragraph 0060 teaches receiving a request from the user for regional profiles; Paragraph 0062 teaches retrieving locations based on user criteria, including most visited by the user in the past, therefore, behavioral pattern].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cunico, by incorporating a query in specifying one or more of a movement pattern or a mode of transport, and the retrieved data is further based on the movement pattern or a mode of transport, as taught by Boyns [Paragraph 0037, 0062], because the applications are directed to management of content, including audio and speech content, and associated geo-location information; categorizing the region profiles, enables the identification of those locations within a profiled region whose overall relevance or potential level of interest to the user are the greatest, next-greatest, and so forth in order, improving thereby the relevancy and accuracy of the recommendations provided to the users (See Boyns Para [0006], [0062]). 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cunico et al. (U.S. Publication No. 2020/0099767) hereinafter Cunico, in view of Curtis et al. (U.S. Publication No 2012/0075338) hereinafter Curtis, and further in view of COSTA et al. (U.S. Publication No. 2019/0130931) hereinafter Costa.
As to claim 10:
Cunico discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose the surface footprint is used to enable or disable an audio recording function of a device based on one or more of a device location or a conversation topic.
	Costa discloses:
the surface footprint is used to enable or disable an audio recording function of a device based on one or more of a device location or a conversation topic [Paragraph 0042 teaches storing audio content only when it is determined that the first geographical location of the device is located within a public place, and immediately discarding the audio content when it is determined that the geographic location is within a private space, therefore, enabling or disabling the audio recording function based on the device location].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cunico, by enabling or disabling an audio recording function of a device based on one or more of a device location or a conversation topic, as taught by Costa [Paragraph 0042], because the applications are directed to management of content, including audio and speech content, and associated geo-location information; restricting the recording of audio content based on location enables the enforcement of privacy policies.  

As to claim 11:
Cunico discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose the association between the audio data and the computed surface footprint is stored in a map layer of the geographic database.
	Costa discloses:
the association between the audio data and the surface footprint is stored in a map layer of the geographic database [Paragraph 0004 teaches heat-map data structure creation and modification; Paragraph 0011 teaches receiving audio content, where the first audio content includes first speech audio, and identifying a language spoken in the first speech audio, to further create an association between the first language and the geographic location of the first audio content, and storing the association in the heat-map data structure; Paragraph 0030 teaches heat-map data structure storing associations between detected particular languages and locations at which such particular languages were detected and as extracted from the audio captured, therefore, a map data layer storing conversation or speech data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cunico, by storing the association between the audio data and the computed surface footprint in a map layer of the geographic database, as taught by Costa [Paragraph 0011, 0030, 0042], because the applications are directed to management of content, including audio and speech content, and associated geo-location information; incorporating a heat-map data structure enables the transmission and display of a more accurate representation of speech data information across a geographic region, including distribution of language across a region, and empowers public safety, retail, and commercial agencies to provide enhanced support to the users (See Costa Para [0078]).  

Claims 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cunico et al. (U.S. Publication No. 2020/0099767) hereinafter Cunico, in view of COSTA et al. (U.S. Publication No. 2019/0130931) hereinafter Costa, and further in view of Curtis et al. (U.S. Publication No 2012/0075338) hereinafter Curtis.
As to claim 18:
	Cunico discloses:
A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps: 
processing at least a portion of audio data, metadata associated with the audio data, or a combination thereof to determine one or more of location data, a conversation topic, or a conversation attribute [Paragraph 0015 teaches analyzing received audio content, to determine conversation context such as topics of conversation, locations mentioned, etc., therefore, determining location data; Paragraph 0027 teaches determining conversation context from an audio segment, including locations, classifications, names, etc.]; 
wherein the surface footprint represents a geographic area, a plurality of locations, or a combination thereof associated with the stored audio data, the stored metadata, or a combination thereof [Paragraph 0016 teaches geo-semantic analyzer processes the geographical location information to determine information on the geographical location, such as location name, description, etc., and storing the gathered location information instances in a location information stream 300, therefore, the location information instances represent the surface footprint; Paragraph 0028 teaches location information instances includes a geographical location, location attributes such as name of location, venues, events, etc.; Paragraph 0029 teaches contact record in the contact database for a contact, including a contact record identifier, one or more conversation context instances including conversations in which the contact was involved, one or more location information instances, and one or more content instances providing content from sources like email, and text messages found to be relevant to conversation context, where the location information instances represent the determined surface footprint, and the contact record structure, which associates the location information instances and the conversation context instances including the conversation information, is stored in the database]; 
wherein a user interface presents a representation the surface footprint [Paragraph 0040 teaches rendering on the display, a graphical user interface to enable the user to select one of the multiple candidate contact persons with related conversation and location information; Paragraph 0043 teaches returning information on each contact person associated with a record satisfying the search terms, i.e., involved in a conversation or location during the search time period, therefore, including information indicating a representation of the location, the audio data, or the metadata; Paragraph 0045 teaches returning information for the contact person having the personal identifier related to the personal identifier search term and any determined conversation context instance and location information, therefore, presenting information including location information which represents the surface footprint];
wherein the audio data includes one or more audio captures of one or more conversations [Paragraph 0004 teaches receiving audio stream, and analyzing the audio stream to determine conversation context; Paragraph 0012 teaches detecting audio stream and associating conversation context and location information for the detected audio stream].
Cunico does not appear to expressly disclose enabling or restricting a providing of the audio data, the metadata, or a combination thereof based on the one or more of the location data, the conversation topic, or the conversation attribute as an output for creating a map data layer, wherein the map data layer is generated by associating the audio data, the metadata, or a combination thereof with a surface footprint; wherein a mapping user presents a representation of the geographic area or the plurality of locations of the surface footprint, with the one or more conversations being depicted as a representation occurring within the geographic area or the plurality of locations in a mapping application.
Costa discloses:
enabling or restricting a providing of the audio data, the metadata, or a combination thereof based on the one or more of the location data, the conversation topic, or the conversation attribute as an output for creating a map data layer [Paragraph 0042 teaches storing audio content only when it is determined that the first geographical location of the device is located within a public place, and immediately discarding the audio content when it is determined that the geographic location is within a private space, therefore, enabling or disabling the audio data to be used for the creation of the heat-map data structure], 
wherein the map data layer is generated by associating the audio data, the metadata, or a combination thereof with a surface footprint [Paragraph 0004 teaches heat-map data structure creation and modification; Paragraph 0011 teaches receiving audio content, where the first audio content includes first speech audio, and identifying a language spoken in the first speech audio, to further create an association between the first language and the geographic location of the first audio content, and storing the association in the heat-map data structure; Paragraph 0030 teaches heat-map data structure storing associations between detected particular languages and locations at which such particular languages were detected and as extracted from the audio captured, therefore, a map data layer storing conversation or speech data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cunico, by enabling or restricting a providing of the audio data, the metadata, or a combination thereof based on the one or more of the location data, the conversation topic, or the conversation attribute as an output for creating a map data layer, wherein the map data layer is generated by associating the audio data, the metadata, or a combination thereof with a surface footprint, as taught by Costa [Paragraph 0011, 0030, 0042], because the applications are directed to management of content, including audio and speech content, and associated geo-location information; incorporating a heat-map data structure enables the transmission and display of a more accurate representation of speech data information across a geographic region, including distribution of language across a region, and empowers public safety, retail, and commercial agencies to provide enhanced support to the users (See Costa Para [0078]).  
Neither Cunico nor Costa appear to expressly disclose wherein a mapping user presents a representation of the geographic area or the plurality of locations of the surface footprint, with the one or more conversations being depicted as a representation occurring within the geographic area or the plurality of locations in a mapping application.
Curtis discloses:
wherein a mapping user presents a representation of the geographic area or the plurality of locations of the surface footprint [Paragraph 0086 teaches presenting one or more visual indicators that represent the topic of the conversation and the location of the conversation in association with the visual representation of the geographic area of interest], 
with the one or more conversations being depicted as a representation occurring within the geographic area or the plurality of locations in a mapping application [Paragraph 0087 teaches presenting the geographic area and conversation data, that indicates the topic for the conversation currently occurring within the GOI and the location of the conversation within the GOI; Paragraph 0088 teaches present the visual representation of the GOI to the user, where the visual representation is a map, and presenting at least one visual indicator in association with the visual representation, where the visual indicators represent the topic of the conversation and the location of the conversation from the conversation data, where various sets of the one or more visual indicators may be presented in association with the visual representation for the conversation data related to multiple conversations currently occurring within the GOI].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cunico, by incorporating wherein a mapping user presents a representation of the geographic area or the plurality of locations of the surface footprint, with the one or more conversations being depicted as a representation occurring within the geographic area or the plurality of locations in a mapping application, as taught by Curtis [Paragraph 0057, 0087, 0088], because both applications are directed to management of content, including audio and speech content, and associated geo-location information; including a geographic database, and presenting a map of the geographic area with representations of conversations currently occurring within the geographic area, enables users to become aware of a location for a conversation currently occurring within the GOI along with a topic for the conversation, and to determine their level of interest in the conversation, enhancing thereby the user experience (See Curtis Para [0005]).


As to claim 19:
Cunico as modified by Costa discloses:
the enabling of the providing of the audio data, the metadata, or a combination is initiated based on determining that the location data indicates a non-privacy sensitive location [Costa - Paragraph 0042 teaches storing audio content only when it is determined that the first geographical location of the device is located within a public place, and immediately discarding the audio content when it is determined that the geographic location is within a private space, therefore, enabling or disabling the usage of the data based on the location privacy].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cunico, by enabling of the providing of the audio data, the metadata, or a combination is initiated based on determining that the location data indicates a non-privacy sensitive location, as taught by Costa [Paragraph 0042], because the applications are directed to management of content, including audio and speech content, and associated geo-location information; restricting the recording of audio content based on location enables the enforcement of privacy policies.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cunico et al. (U.S. Publication No. 2020/0099767) hereinafter Cunico, in view of COSTA et al. (U.S. Publication No. 2019/0130931) hereinafter Costa, in view of Curtis et al. (U.S. Publication No 2012/0075338) hereinafter Curtis, and further in view of Mindlin et al. (U.S. Publication No. 2020/0084564) hereinafter Mindlin.
As to claim 20:
Cunico as modified by Costa discloses:
the restricting of providing the audio data, the metadata, or a combination is based on determining that the location data indicates a privacy sensitive location [Costa - Paragraph 0042 teaches storing audio content only when it is determined that the first geographical location of the device is located within a public place, and immediately discarding the audio content when it is determined that the geographic location is within a private space, therefore, enabling or disabling the usage of the data based on the location privacy].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cunico, by enabling of the providing of the audio data, the metadata, or a combination is initiated based on determining that the location data indicates a non-privacy sensitive location, as taught by Costa [Paragraph 0042], because the applications are directed to management of content, including audio and speech content, and associated geo-location information; restricting the recording of audio content based on location enables the enforcement of privacy policies.  
Neither Cunico nor Costa appear to expressly disclose wherein the geographic area, the plurality of locations, or a combination thereof include one or more virtual locations.
	Mindlin discloses:
the geographic area, the plurality of locations, or a combination thereof include one or more virtual locations [Paragraph 0043 teaches capturing speech from a user associated with an avatar, and virtual sounds originating from virtual audio source, as he or she experiences the multi-user extended reality world, and chats with the other users, therefore, virtual locations].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cunico, by including a geographic area, the plurality of locations, or a combination thereof include one or more virtual locations, as taught by Mindlin [Paragraph 0043], because the applications are directed to management of content, including audio and speech content; including virtual locations enhances the flexibility of the system.  

Response to Arguments
	The following is in response to arguments filed on July 15, 2022.  Arguments have been carefully and respectfully considered.

Claim Rejections - 35 USC § 101
	Applicant’s arguments have been fully and respectfully considered, but are not persuasive.
	In regards to claims 1 and 18, Applicant argues that “the claims recite additional elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field”.
In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that it is not clear, from the Applicant’s argument, what is the specific improvement in the functioning of a computer, or the improvement to another technology or technical field, that is achieved with the claimed invention.  Furthermore, it is also not apparent from the Applicant’s argument, how such improvement correlate with the claim language as presently presented.  Therefore, the claims are directed to an abstract idea without significantly more, under the “Mental Processes” grouping of abstract ideas, as further detailed in the rejections above.  101 Rejections are hereby sustained.

In regards to claims 1 and 18, Applicant further argues that “a technical explanation on how to implement the invention to improve upon conventional functioning of a computer, or upon conventional technology or technological processes is present in the specification” and further that “the claimed invention improves the current state of technology by mapping captured conversations and/or other audio data to locations”.
In response to the preceding argument, Examiner respectfully points out that “if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, that the claim includes the components or steps of the invention that provide the improvement described in the specification”. Examiner respectfully submits that it is not clear what is the specific improvement in the functioning of a computer, or the improvement to another technology or technical field, that is achieved with the claimed invention, and furthermore, what are the steps or components in the claim that enable such improvement. In other words, it is not clear which elements in the claim as presently presented, are the ones that enable such improvements, since, as presently presented, and as further detailed in the rejections above, the claims are directed to an abstract idea without significantly more.  101 Rejections are hereby sustained.

Claim Rejections - 35 USC § 103
	Applicant’s arguments have been fully and respectfully considered, but are moot in view of new grounds of rejections, as necessitated by the amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Primary Examiner, Art Unit 2169